Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 22, 1973, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal also brings up for review an order of the same court, entered March 12, 1973, which, denied defendant’s motion to dismiss the indictment on the ground he was denied the right, to a speedy trial. Case remanded to Criminal Term for a hearing and a new determination of defendant’s motion to dismiss the indictment on the ground of denial of a speedy trial, and appeal held in abeyance in the interim. Defendant’s motion to dismiss the indictment for failure to afford a speedy trial was summarily denied by Criminal Term. The prosecution offered no explanation for the 18-month delay and did not oppose defendant’s motion. A hearing should have been *913held to determine the cause for the delay and whether such delay was reasonable (People v Valentin, 46 AD2d 906; People v Cruse, 47 AD2d 821). Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.